IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                           AT NASHVILLE           FILED
                       JANUARY SESSION, 1998         April 9, 1998

                                                 Cecil W. Crowson
THOMAS RAY TARPLEY,        )                   Appellate Court Clerk
                                C.C.A. NO. 01C01-9704-CC-00125
                           )
      Appe llant,          )
                           )
                           )    WAYNE COUNTY
VS.                        )
                           )    HON. JIM T. HAMILTON
STATE OF TENNESSEE,        )    JUDGE
                           )
      Appellee.            )    (Habeas Corpus)


                ON APPEAL FROM THE JUDGMENT OF THE
                  CIRCUIT COURT OF WAYNE COUNTY


FOR THE APPELLANT:              FOR THE APPELLEE:

J. MICH AEL O ’NEIL             JOHN KNOX WALKUP
P.O. Box 60125                  Attorney General and Reporter
Nashville, TN 37206
                                LISA A. NAYLOR
                                Assistant Attorney General
                                425 5th Avenu e North
                                Nashville, TN 37243

                                VICTOR S. JOHNSON
                                District Attorney General
                                Washington Square Building
                                2nd Av enue N orth
                                Nashville, TN 37201



OPINION FILED ________________________

AFFIRMED PURSU ANT TO RU LE 20

DAVID H. WELLES, JUDGE
                                   ORDER


      The Petitioner, Thomas Ray Tarpley, appeals the trial court’s order denyin g

his petition for writ of habeas corpus. He was indicted for rape, aggravated

kidnapping, robbery and assumin g official character, which led to h is convictions

for rape, aggravated kidnapping, a ssuming official character and p etit larceny.

See State v. Thomas R ay Tarpley, C.C.A. No. 1203, Hamilton County (Tenn.

Crim. App., Knoxville, Jun e 11, 1991 ) perm. to appeal denied (Tenn. 1991). He

argues that his convictions are void beca use the indictme nts charg ing him w ith

the offenses are fatally defective because they fail to allege the requisite mens

rea. We affirm the judgment of the trial court dismissing the petition.



      The Petitioner filed his petition for habeas corpus relief on August 1 0,

1996. The State filed a motion to dismiss the petition without a hearing, which

was granted by the trial court in an order entered on January 31, 1997. The

Petitione r nows a ppeals the judgm ent of the tria l court.



      In suppo rt of his petition and arg umen t, the Petitioner relies primarily upon

the decision of this Co urt in State v. Rog er Da le Hill, C.C.A. No. 01C01-9508-CC-

00267, Wa yne Co unty, (Te nn. Crim . App., N ashville, June 20 , 1996). We first

note that this Court’s decision in Hill was based upon an interpretation of our new

criminal code, and this code is applicable only to offenses occurring after

November 1, 1989. The Petitioner was indicted for offenses that occurred on




                                         -2-
April 29, 198 9. Secondly, our supreme court has reversed this Court’s decision

in Hill. See State v. Hill, 954 S.W .2d 725 (Te nn. 1997).



      In the case sub judice, we have examined the language of the challenged

indictme nts and we conclude that the indictments adequately alleged the criminal

offenses charged and sufficiently informed the Petitioner of the charges against

him such that the co nvicting court had jurisdiction. We see no reason for further

discussion or analysis. The Petitioner’s convictions are not void. Thus, he has

no cognizable claim for the purposes of post-conviction relief or habeas corpus

relief. See Charles Edward Orren v. State, C.C.A. No. 03C01-9704-CR-00141,

Johnson County (Tenn. Crim. App., Knoxville, Feb. 13, 199 8); George F. Jones,

Jr. v. State, C.C.A. No. 03C01-9702-CR-00062, Johnson County (Tenn. Crim.

App., Knoxville, F eb. 3, 199 8); Randy Blaine Knight v. Carlton, Warden, C.C.A.

No. 03C01-9705-CR-00162, Johnson County (Tenn. Crim. App., Knoxville, Jan.

26, 1998); Perry C . Riley v. State , C.C.A. No. 03C01-9705-CR-00181, Morgan

Coun ty (Tenn . Crim. A pp., Kno xville, Jan. 23 , 1998); Roy A. Burch v. State,

C.C.A. No. 03C01-9610-CR-00391, Johnson Co unty, (Te nn. Crim . App.,

Knoxville, Jan. 16, 1 998); State v. Dare l G. Bo lin, C.C.A. No. 03C01-9212-CR-

00450, Cum berland Coun ty (Tenn . Crim. A pp., Kno xville, Jan. 15 , 1998); Joseph

Ron ald Duclos v. State, C.C.A. N o. 03C 01-970 5-CR -00182 , Morga n Cou nty

(Tenn. Crim. App., Knoxville, Jan. 16, 1998 );State v. Rogers L. McKinley, C.C.A.

No. 03C01-9612-CR-00455, Bledsoe C ounty; (Tenn. Crim. App., Knoxville, Jan.

6, 1998); Timothy Wayne Johnson v. Bowlen, Warden, C.C.A. No. 03C01-9611-

CR-00443, Bledso e Cou nty (Ten n. Crim. A pp., Knoxville, Dec. 23 , 1997); Darryl

Douglas Sheets v. State, C.C.A. No. 03C01-9701-CR-00031, Johnson Co unty

(Tenn. Crim. A pp., Kno xville, Dec. 23 , 1997); Jerry Co x v. State,C.C.A. No.

                                        -3-
03C01-9610-CR-00392, Johnson County (Tenn. Crim. App., Knoxville, Dec. 23,

1997); Bruce B elk v. State , C.C.A. N o. 03C 01-970 3-CR -00109 , Morga n Cou nty

(Tenn. Crim. A pp., Knoxville, D ec. 23, 19 97); Abel Rodrigu ez, Jr. v. State ,C.C.A.

No. 03C01-9612-CR-00463, Greene Co unty (Tenn. Crim. App., Knoxville, Dec.

23, 1997); Dona ld W ayne H olt v. State, C.C.A. No. 03C01-9702-CR-00059,

Johnson Coun ty (Tenn . Crim. A pp., Kno xville, Dec. 23 , 1997; Gene Hibbard v.

State, C.C.A. No. 03C01-9702-CR-00077, Knox C ounty (T enn. C rim. App .,

Knoxville, Dec. 23 , 1997).



      W e conc lude th at no e rror of la w requ iring a reversal o f the jud gme nt is

apparent on the re cord. Ba sed up on a tho rough re ading o f the record , the briefs

of the parties, and the law governing the issues presented for review, the

judgment of the trial cou rt is affirm ed in accordance with Rule 20 of the Court of

Criminal Appeals of Tennessee.



                                  ____________________________________
                                  DAVID H. WELLES, JUDGE



CONCUR:



___________________________________
JOHN H. PEAY, JUDGE


___________________________________
THOMAS T. WOODALL, JUDGE




                                         -4-